FILED
                            NOT FOR PUBLICATION                             MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30121

               Plaintiff - Appellee,             D.C. No. 2:01-cr-00356-MJP

  v.
                                                 MEMORANDUM *
BOBBY DARNELL GWINN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Bobby Darnell Gwinn appeals pro se from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gwinn contends that the district court abused its discretion by declining to

reduce his sentence based on the retroactive amendments to the Sentencing

Guidelines that lowered penalties for crack cocaine offenses. The district court

correctly concluded that Gwinn is not eligible for a sentence reduction because he

is a career offender who was sentenced pursuant to U.S.S.G. § 4B1.1. See United

States v. Wesson, 583 F.3d 728, 731 (9th Cir. 2009).

      To the extent that Gwinn raises additional claims to support his request for a

sentence reduction, those claims are not cognizable in a motion under section

3582(c)(2).

      We decline to consider arguments raised by Gwinn for the first time in his

reply brief. See United States v. Anderson, 472 F.3d 662, 668 (9th Cir. 2006).

      AFFIRMED.




                                          2                                     11-30121